Case 16-17979-elf       Doc 41     Filed 03/14/19 Entered 03/14/19 16:03:13           Desc Main
                                   Document      Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 16-17979
Denise Hewitt                          : Chapter 13
                                       : Judge Eric L. Frank
                             Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                       :
CF Residential 2013-1 Trust            : Date and Time of Hearing
                              Movant, : Place of Hearing
       vs                              : April 9, 2019 at 9:30 a.m.
                                       :
Denise Hewitt                          : U.S. Bankruptcy Court
Fredrick Hewitt                        : 900 Market Street, Courtroom #1
                                       : Philadelphia, PA, 19107
                                       :
William C. Miller
                          Respondents.

         NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

        CF Residential 2013-1 Trust has filed a Motion from the Automatic Stay and Co-Debtor
Stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney you may wish to consult an attorney.)

   1. If you do not want the Court to grant the relief sought in the motion or if you want the
      Court to consider your views on the motion, then on or before March 29, 2019, you or
      your attorney must do ALL of the following:

        A. File an answer explaining your position at:

                                 Clerk, U.S. Bankruptcy Court
                                     U.S. Bankruptcy Court
                                        900 Market Street
                                    Philadelphia, PA, 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above, and

        B. Mail a copy to the Creditor's attorney and the below listed:

United States Trustee
Office of the U.S. Trustee



18-018186_FXF
Case 16-17979-elf      Doc 41    Filed 03/14/19 Entered 03/14/19 16:03:13           Desc Main
                                 Document      Page 2 of 4


833 Chestnut Street, Suite 500
Philadelphia, PA 19107

William C. Miller
P.O. Box 1229
Philadelphia, PA 19105
ecfemails@ph13trustee.com

Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028


   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above,
      and attend the hearing, the Court may enter an Order granting the relief requested in the
      Motion.

   3. A hearing on the Motion is scheduled to be held before the Honorable Eric L. Frank on
      April 9, 2019 at 9:30 a.m. in U.S. Bankruptcy Court, 900 Market Street, Courtroom #1,
      Philadelphia, PA, 19107.

   4. If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b).

   5. You may contact the Bankruptcy Clerk's office to find out whether the hearing has been
      canceled because no one filed an answer.

DATE: March 14, 2019




18-018186_FXF
Case 16-17979-elf       Doc 41     Filed 03/14/19 Entered 03/14/19 16:03:13             Desc Main
                                   Document      Page 3 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 16-17979
Denise Hewitt                          : Chapter 13
                                       : Judge Eric L. Frank
                             Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                       :
CF Residential 2013-1 Trust            : Date and Time of Hearing
                              Movant, : Place of Hearing
       vs                              : April 9, 2019 at 9:30 a.m.
                                       :
Denise Hewitt                          : U.S. Bankruptcy Court
Fredrick Hewitt                        : 900 Market Street, Courtroom #1
                                       : Philadelphia, PA, 19107
                                       :
William C. Miller
                          Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion, Response

Deadline, and Hearing Date regarding Motion from the Automatic Stay and Co-Debtor Stay was

served on the parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Denise Hewitt, Sadek and Cooper, 1315 Walnut Street, Suite 502,
   Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on March 14, 2019:

   Denise Hewitt and Fredrick Hewitt, 9347 Edmund Street, Philadelphia, PA 19114



DATE: March 14, 2019__
                                                        /s/ Karina Velter
                                                      Karina Velter, Esquire (94781)



18-018186_FXF
Case 16-17979-elf   Doc 41   Filed 03/14/19 Entered 03/14/19 16:03:13      Desc Main
                             Document      Page 4 of 4


                                            Adam B. Hall (323867)
                                            Sarah E. Barngrover (323972)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




18-018186_FXF
